     Case 1:18-cr-00080-DAD-BAM Document 43 Filed 07/23/20 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                  )      Case №: 1:18-CR-00080-1- DAD
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11    ANTONIO BECERRA,                           )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

17   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
     § 3006A,
19
            IT IS HEREBY ORDERED that Emily de Leon be appointed to represent the above
20
     defendant in this case effective nunc pro tunc to July 23, 2020, substituting the Federal
21
22   Defenders Office appointed per G.O. 595.

23          This appointment shall remain in effect until further order of this court.

24
     IT IS SO ORDERED.
25
26      Dated:     July 23, 2020
                                                        UNITED STATES DISTRICT JUDGE
27
28

                                                      -1-
